Exhibit 10.3

 

FIRST AMENDED AND RESTATED

MUELLER GROUP, INC.

KEY EMPLOYEE SEVERANCE PLAN

Effective as of March 1, 2003

 

I.              INTENT

 

Mueller Group, Inc. believes in mitigating potential financial hardship caused
by a cessation of employment under certain circumstances. This Key Employee
Severance Plan (this “Plan”) is intended to ensure that the interests of
Eligible Employees (as defined below) and Mueller Group, Inc. and its
subsidiaries and affiliated companies (collectively, the “Company”) are
appropriately considered if and when such a cessation of employment occurs. As
of its effective date, this Plan supersedes and completely replaces any prior
severance or termination plan, practice or policy previously applicable to any
Eligible Employee and this Plan shall be effective with regard to any Change of
Control (defined below) that occurs with regard to the sale or attempted sale by
the DLJ Entities (as defined below) or while the DLJ Entities own a majority of
the outstanding equity of the Holding Company (as defined below) of all or
substantially all of the equity or assets of the Company, Holding Company or of
the companies, taken as a whole, that are owned directly or indirectly by the
Company.

 

II.            SCOPE

 

This Plan extends to those employees of the Company listed on Exhibit I attached
hereto, as may be amended from time to time as “Class A Employees” (the “Class A
Employees”) or as “Class B Employees” (the “Class B Employees;” the Class A
Employees and the Class B Employees, collectively, the “Eligible Employees”).

 

III.           POLICY

 

In accordance with Section I above, Severance Pay (as defined below) shall be
paid to any Eligible Employee:

 

(a)           who is terminated by the Company because of lack of work, the
elimination of the Eligible Employee’s position or any other reason other than
Cause (as defined below); or

 

(b)           who resigns as a result of a Constructive Termination Without
Cause (as defined below).

 

in either case where such cessation of employment occurs within 12 months
following a Change of Control. “Severance Pay” shall equal: (x) for each Class A
Employee, 18 months of such Class A Employee’s annual base salary (at the rate
in effect on the effective date of his or her cessation of employment); or (y)
for each Class B Employee,

 

--------------------------------------------------------------------------------


 

12 months of such Class B Employee’s annual base salary (at the rate in effect
on the effective date of his or her cessation of employment).

 

Payment of such amount shall be made in equal monthly installments commencing on
the first payroll date after the effective date of the Eligible Employee’s
cessation of employment, subject to Section VI for any Eligible Employee who is
rehired while or after receiving Severance Pay.

 

The provision of Severance Pay is conditioned upon the Eligible Employee’s
execution of a release of claims against the Company in the form provided by the
Company.

 

IV.           EXAMPLES

 

Set forth below are some (but not all) situations in which an Eligible Employee
shall be entitled to Severance Pay and some (but not all) situations in which an
Eligible Employee shall not be entitled to Severance Pay.

 

A.            Examples of cessations of employment for which Severance Pay is
granted:

 

•                                          A reduction in force that results in
a lack of work for the Eligible Employee or in the elimination of the Eligible
Employee’s position.

 

•                                          The lack of a position after an
Eligible Employee returns from a medical leave of absence. The Company shall
comply in all respects with the Americans with Disabilities Act, the Family and
Medical Leave Act and all other applicable law in placing Eligible Employees
when they are able to return to work after their medical leaves of absence, as
determined by a written doctor’s clearance which must be submitted to the Board
of Directors. The Company shall endeavor to return such Eligible Employees to
their positions. However, the ability of the Company to accomplish the objective
of the previous sentence depends upon various factors (including business
conditions, the ability of the Eligible Employee to perform his or her duties
and responsibilities with his or her available skills, the length of the
Eligible Employee’s leave and Americans with Disabilities Act accommodations, if
requested). Eligible Employees who are unable to return to their positions
because of such factors shall receive Severance Pay in accordance with this
Plan.

 

•                                          A sale or other transfer by the
Company of a subsidiary or other business unit with which the Eligible Employee
is associated (including a facility or other assets) to a successor, other than
the

 

--------------------------------------------------------------------------------


 

Company or its affiliates, where the Eligible Employee is not offered continuing
employment by the successor.

 

B.            Examples of cessations of employment for which Severance Pay is
not granted:

 

•                                          Death.

 

•                                          Total Disability.

 

•                                          Voluntary resignation for any reason
other than a Constructive Termination Without Cause.

 

•                                          Retirement.

 

•                                          Failure to return to work after an
approved leave of absence, other than (i) as described in Section IV.A. or
(ii) where such failure is formally approved by the Board of Directors.

 

•                                          Discharge for Cause.

 

•                                          A sale or other transfer by the
Company of a subsidiary or other business unit with which the Eligible Employee
is associated (including a facility or other assets) to a successor other than
the Company or its affiliates, where the Eligible Employee is offered continuing
employment by the successor.

 

V.            FUNDING

 

The Company (or its successor) shall pay Severance Pay from its current
operating funds. No property of the Company is or shall be, by reason of this
Plan, held in trust for any employee of the Company, nor shall any person have
any interest in or any lien or prior claim upon any property of the Company by
reason of this Plan or the Company’s obligations to make payments under this
Plan.

 

VI.           RE-EMPLOYMENT

 

The payment of Severance Pay to any Eligible Employee who is rehired by the
Company or its affiliates while receiving such Severance Pay shall cease
immediately.

 

If an Eligible Employee is rehired by the Company or its affiliates while or
after receiving any Severance Pay and such employment thereafter ceases in a
manner that qualifies him or her for Severance Pay, such Severance Pay shall be
adjusted to reflect any amounts previously received as Severance Pay, as
determined in good faith by the Company’s Board of Directors (“Board of
Directors”).

 

--------------------------------------------------------------------------------


 

VII.          SET-OFF

 

Any Severance Pay of any Eligible Employee shall be reduced by any other
severance benefits, pay in lieu of notice or other similar benefits payable to
the Eligible Employee from or on behalf of the Company or any prior employer of
the Eligible Employee, which becomes payable on account of his or her cessation
of employment pursuant to:

 

(a)           any applicable law, statute, regulation, court order or other
legal requirement, including without limitation, the Worker Adjustment and
Retraining Notification Act, as amended from time to time;

 

(b)           a written employment or severance agreement with the Company;

 

(c)           any Company policy providing for an employee to remain on the
payroll for a limited period of time after he or she is given notice of his or
her termination of employment; or

 

(d)           any other obligation by any other individual or entity other than
the Company to provide a payment to the Eligible Employee in the event of an
involuntary termination of his or her employment.

 

VIII.        ADMINISTRATION

 

This Plan shall be administered by the Board of Directors of the Holding
Company. For purposes of the Employee Retirement Income Security Act of 1974, as
amended from time to time (“ERISA”), the Board of Directors of the Company shall
be the “administrator” and the “named fiduciary” with respect to the general
administration of this Plan.

 

The Board of Directors may, in its discretion, delegate its duties to a
committee of the Board of Directors or to one or more named administrator or
administrators.

 

The Board of Directors shall have absolute discretion to construe and interpret
any and all provisions of this Plan and to decide all matters of fact in
granting or denying benefit claims, including without limitation the discretion
to resolve ambiguities, inconsistencies or omissions conclusively; provided,
however, that all such discretionary interpretations and decisions shall be
applied in a uniform and nondiscriminatory manner to all Eligible Employees who
are similarly situated. The decisions of the Board of Directors upon all matters
within the scope of its authority shall be binding and conclusive upon all
persons.

 

No member of the Board of Directors shall have any right to vote or decide upon
any matter relating solely to himself or herself under this Plan or to vote in
any case in which his or her individual right to claim any benefit under this
Plan is particularly involved.

 

--------------------------------------------------------------------------------


 

In any case in which a member of the Board of Directors is so disqualified to
act , the Board of Directors of the Holding Company shall appoint a temporary
substitute member to exercise all the powers of the disqualified member
concerning the matter in which he or she is disqualified.

 

The members of the Board of Directors shall not receive compensation with
respect to their services for the Board of Directors solely with respect to
administering this Plan. To the extent required by ERISA or other applicable
law, or required by the Company, members of the Board of Directors shall furnish
bond or security for the performance of their duties under this Plan, which
shall be paid pursuant to the last paragraph of this Section VIII.

 

The reasonable expenses incident to the administration of this Plan, including
the compensation of legal counsel, advisors, other technical or clerical
assistance as may be required, the payment of any bond or security pursuant to
this Plan and any other expenses incidental to the operation of this Plan, which
the Board of Directors determines are proper, shall be paid by the Company.

 

Expenses of this Plan may be prorated among entities comprising the Company, as
determined by the Board of Directors.

 

IX.           INDEMNIFICATION

 

The Company shall indemnify and hold harmless each member of the Board of
Directors and each employee of the Company who is a fiduciary under this Plan
against any and all expenses and liabilities arising out of his or her
administrative functions or fiduciary responsibilities relating to this Plan,
including any expenses and liabilities that are caused by or result from an act
or omission constituting the negligence of such individual in the performance of
such functions or responsibilities, but excluding expenses and liabilities
arising out of such individual’s own gross negligence or willful misconduct.
Expenses against which such person shall be indemnified under this Plan include,
without limitation, the amounts of any settlement or judgment, costs, counsel
fees and related charges reasonably incurred in connection with a claim asserted
or a proceeding brought or settlement thereof.

 

X.            CLAIMS PROCEDURES

 

The Board of Directors shall determine the rights of any Eligible Employee or
former Eligible Employee of the Company to any Severance Pay under this Plan.
Any such individual who believes that he or she has been denied Severance Pay
under this Plan to which he or she believes that he or she is entitled may file
a claim in writing with the Board of Directors. The Board of Directors shall,
within 90 days after receipt of a claim, either allow or deny the claim in
writing. If a claimant does not receive written notice of the decision on his
claim within 90 days, the claim shall be deemed to have been denied in full.

 

--------------------------------------------------------------------------------


 

Within 60 days after any denial of a claim, the denial maybe appealed by filing
a written request with the Board of Directors which shall conduct a review and
file a written decision thereof. Written decisions shall be written in a manner
intended to be understood by the claimant and shall state the specific reasons
for the decision and the Plan provisions on which the decision was based and
shall, to the extent permitted by law, be binding on all interested persons.

 

XI.           AMENDMENT OR TERMINATION OF THIS PLAN

 

Notwithstanding any communication, either oral or written, made by the Company,
the Board of Directors or any other individual or entity, Mueller Group, Inc.
reserves the absolute and unconditional right to amend this Plan from time to
time, including without limitation, the right to reduce or eliminate benefits
provided pursuant to the provisions of this Plan as such provisions currently
exist or may hereafter exist; provided that any amendment that would adversely
affect an Eligible Employee shall not be effective without the consent of the
affected Eligible Employee. All amendments to this Plan shall be (a) authorized
or ratified by the Board of Directors and (b) in writing and signed by an
authorized officer of Mueller Group, Inc. Any oral statements or representations
made by the Company, the Board of Directors or any other individual or entity
that alter, modify, amend or are inconsistent with the written terms of this
Plan shall be invalid and unenforceable and may not be relied upon by any
person.

 

Notwithstanding any communication, either oral or written, made by the Company,
the Board of Directors or any other individual or entity, Mueller Group, Inc.
reserves the absolute and unconditional right to terminate this Plan, in whole
or in part with respect to some or all Eligible Employees; provided that any
termination that would adversely affect an Eligible Employee shall not be
effective without the consent of the affected Eligible Employee. Any such
termination of this Plan shall be authorized or ratified by the Board of
Directors of the Holding Company.

 

In the event of an amendment to or termination of this Plan as provided under
this Section XI, each Eligible Employee shall have no further rights under this
Plan, and the Company shall have no further obligations under this Plan, except
as otherwise specifically provided under this Plan; provided, however, that no
amendment or termination shall be made that would reduce any accrued benefits
arising from incurred but unpaid claims of Eligible Employees existing prior to
the effective date of such amendment or termination.

 

XII.         MISCELLANEOUS

 

Neither this Plan nor any provisions contained in this Plan shall be construed
to be a contract between the Company and an Eligible Employee, or to be
consideration for, or an inducement of, the employment of any Eligible Employee
by the Company. Nothing contained in this Plan shall grant any Eligible Employee
the right to be retained in the service of the Company or limit in any way the
right of the Company to discharge or to

 

--------------------------------------------------------------------------------


 

terminate the service of any Eligible Employee at any time, without regard to
the effect such discharge or termination may have on any rights under this Plan.

 

Except as the Board of Directors may otherwise permit by rule or regulation, no
interest in or benefit payable under this Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any action by an Eligible Employee to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void and of no
effect, nor shall any interest in or benefit payable under this Plan be in any
way subject to any legal or equitable process, including without limitation,
garnishment, attachment, levy or seizure, or to the lien of any person. This
provision shall be construed to provide each Eligible Employee, or other person
claiming any interest or benefit in this Plan through a Eligible Employee, with
the maximum protection permitted by law against alienation, encumbrance and any
legal and equitable process, including without limitation, attachment,
garnishment, levy, seizure or other lien, afforded his or her interest in this
Plan (and the benefits provided under this Plan) by law and any applicable
regulations. Notwithstanding the preceding sentence, however, the Company may
withhold from any amounts payable under this Plan such federal, state or local
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 

In case any provision of this Plan is held to be illegal, invalid or
unenforceable for any reason, such illegal, invalid or unenforceable provision
shall not affect the remaining provisions of this Plan, but this Plan shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had not been included in this Plan.

 

Except to the extent that ERISA or any other federal law applies to this Plan
and preempts state law, this Plan shall be construed, enforced and administered
according to the laws of the state of New York.

 

XIII.        DEFINITIONS

 

For purposes of this Plan, the following definitions shall apply:

 

(a)           “Cause” means, with respect to any Eligible Employee, the Eligible
Employee’s (i) failure to act in accordance with the lawful instructions of the
Board of Directors of the Holding Company or his or her superiors (other than
where such failure results from the Eligible Employee’s death or Total
Disability, as defined below), where the Eligible Employee refuses to remedy
such failure after notification; (ii) any willful violation by the Executive of
any of the Company’s policies of which the Executive has been given prior notice
and which violation is demonstrably detrimental to the best interests of the
Company or its affiliates (other than where such failure results from the
Eligible Employee’s death or Total Disability), where the Eligible Employee
refuses to remedy such failure after notification; (iii) commission of a felony
arising from or any act of fraud, embezzlement or willful dishonesty in relation
to the business or affairs of the Company or its affiliates or any other
felonious conduct on the part of the Eligible Employee that is demonstrably
detrimental to the best interests of the Company or its

 

--------------------------------------------------------------------------------


 

affiliates; (iv) being repeatedly under the influence of illegal drugs or
alcohol; or (v) commission of any other willful act that is demonstrably
injurious to the financial condition or business reputation of the Company or
its affiliates, including the Eligible Employee’s breach of the provisions of
any written noncompetition, nonsolicitation or confidentiality covenant in favor
of the Company binding upon the Eligible Employee; provided, however, that a
finding of Cause shall only be determined by the Board of Directors in good
faith.

 

(b)           “Change of Control” means:

 

(i)            any “person” (as such term is used in Section 3(a)(9) and
l3(d)(3) of the Securities Exchange Act of 1934, as amended from time to time),
other than (A) the DLJ Entities (as defined in the Stockholders Agreement)
and/or their respective Permitted Transferees (as defined in the Stockholders
Agreement) or (B) any “group” (within the meaning of such Section 13(d)(3)) of
which the DLJ Entities constitute a majority (on the basis of ownership
interest), acquires, directly or indirectly, by virtue of the consummation of
any purchase, merger or other combination, securities of the Holding Company
representing more than 51% of the combined voting power of the Holding Company’s
then outstanding voting securities with respect to matters submitted to a vote
of the stockholders generally;

 

(ii)           a sale or transfer by the Holding Company or any of its
subsidiaries of all or substantially all of the consolidated assets of the
Company and/or of its subsidiaries to an entity which is not an affiliate of the
Company prior to such sale or transfer; provided, however, that such a sale or
transfer shall not constitute a Change of Control with respect to any Eligible
Employee who is not associated with the entity or the assets being so sold or
transferred; or

 

(iii)          approval by the stockholders of the Holding Company of a
liquidation or dissolution of the Holding Company.

 

(c)           “Constructive Termination Without Cause” means, with respect to
any Eligible Employee, a termination of the Eligible Employee’s employment at
his or her initiative following the occurrence, without the Eligible Employee’s
prior written consent, of one or more of the following events:

 

(i)            the material diminution of the Eligible Employee’s position,
duties or responsibilities as in effect immediately prior to a Change of
Control,  excluding immaterial actions not taken in bad faith and which, if
capable of being remedied, are remedied by the Company within 30 days after
receipt of notice thereof given by the Eligible Employee; or

 

(ii)           the Company relocates its principal offices, or requires the
Eligible Employee to have his or her principal location of work changed, to any
location that is in excess of 100 miles from the location thereof on the date
immediately

 

--------------------------------------------------------------------------------


 

prior to a Change of Control (other than any relocation recommended or approved
by the Eligible Employee).

 

(d)           “Holding Company” means Mueller Water Products, Inc.

 

(e)           “Stockholders Agreement” means the Stockholders Agreement dated as
of August 16, 1999 among (i) the Company, (ii) DLJ Merchant Banking Partners II,
L.P., DLJ Merchant Banking Partners II-A, L.P., DLJ Offshore Partners II, C.V.,
DLJ Diversified Partners, L.P., DLJ Diversified Partners-A, L.P., DLJMB Funding
II, Inc., DLJ Millennium Partners, L.P., DLJ Millennium Partners-A, L.P., DLJ
EAB Partners, L.P., DLJ ESC II, L.P. and DLJ First ESC, L.P. and (iii) certain
other persons listed on the signature pages thereof, as amended from time to
time.

 

(f)            “Total Disability”, with respect to any Eligible Employee, shall
be deemed to have occurred if the Eligible Employee shall have been unable to
perform the duties of his or her employment due to mental or physical incapacity
for a period of 6 consecutive months or for any 12 months in any period of 24
consecutive months.

 

--------------------------------------------------------------------------------